241 S.W.3d 454 (2007)
Kenneth W. ASKEW, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67114.
Missouri Court of Appeals, Western District.
December 26, 2007.
Frederick J. Ernst, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Kenneth Askew appeals from the denial of his Rule 29.15 motion, following an evidentiary hearing. Upon review of the briefs and the record, we find no error and affirm the motion court's judgment. We *455 have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).